Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141344                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 141344
                                                                    COA: 297511
                                                                    Lenawee CC: 09-014103-FC
  TODD DAVID SPARKS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 14, 2010 order
  of the Court of Appeals is considered. We DIRECT the Lenawee County Prosecutor,
  within 28 days after the date of this order, to answer the following questions: (1) where
  the defendant entered a guilty plea in exchange for the trial court’s agreement to sentence
  him within the guidelines pursuant to People v Cobbs, 443 Mich 276, 283 (1993), and the
  court departed from the applicable guidelines range, is the defendant entitled to withdraw
  his guilty plea or to resentencing within the applicable guidelines range; (2) because the
  trial court agreed to sentence the defendant within the sentencing guidelines range, is the
  defendant entitled to a remand for a determination of whether his sentencing guidelines
  were accurately scored; and (3) were the defendant’s offense variables for his conviction
  of felon in possession of a firearm inaccurately scored in light of the decision in People v
  McGraw, 484 Mich 120 (2009)?

        DAVIS, J., not participating. I recuse myself and am not participating because I
  was on the Court of Appeals panel in this case. See MCR 2.003(B).

         The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 20, 2010                    _________________________________________
           s1013                                                               Clerk